Citation Nr: 1202424	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability. 




ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to June 1991 (with service in the Southwest Asia Theater of Operations from October 1990 to April 1991), and had prior Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in October 2011.   

Although the RO implicitly reopened the Veteran's claim by deciding the issue on its merits in the June 2009 rating decision, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).   If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1. A January 2006 Board decision denied the Veteran service connection for a low back disability based essentially on a finding that he was not shown to have a chronic back disability. 

2. Evidence received since the January 2006 Board decision shows that the Veteran has chronic low back pathology; relates to the unestablished facts necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating the claim.

3. The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.
4. The Veteran's low back pain has been attributed to a known clinical diagnosis (central disc protrusion at L2-L3 and left paracentral disc protrusion with annular tear at L5-S1).  

5. The Veteran's low back complaints in service were associated with acute, self-limiting injuries that resolved without residual pathology; a chronic low back disability was not manifested in service; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. On de novo review, service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The Board notes that as this decision reopens the Veteran's claim, any Kent notice deficiency is harmless. 

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its adjudication.  A November 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and about disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination (in connection with his claim to reopen) in June 2009.  That examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran served in the Southwest Asia Theater of Operations from October 1990 to April 1991.  Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.
      
      
      
      New and Material Evidence
      
The Veteran filed an original claim of service connection for a low back disability in August 2002, which was denied in an April 2003 rating decision essentially based on a finding that a current disability was not shown.  He perfected an appeal of that denial, and a January 2006 Board decision denied his appeal based essentially on a finding that he did not have a low back disability.  That decision is final.  38 U.S.C.A. § 7104.  

Evidence of record at the time of the January 2006 Board decision included the Veteran's STRs showing low back complaints and treatment and the report of March 2003 VA examination noting a diagnosis of chronic low back pain.  The Board observed that pain, of itself and without underlying pathology, was not a compensable disability.

As the Veteran's claim of service connection for a low back disability was previously denied based on a findings that he did not have a low back disability, for evidence received since to be new and material, it must relate to that unestablished fact (i.e. it must show, or tend to show, that he has a low back disability).

The evidence received since the January 2006 Board decision includes a May 2008 VA outpatient treatment record noting that the Veteran had chronic low back pain since a motor vehicle accident (MVA) while on active duty and an October 2008 VA MRI report interpreted as revealing central disc protrusion at L2-L3 and left paracentral disc protrusion with annular tear at L5-S1.  This evidence is new (as it was not previously of record) and it is material as shows that the Veteran has a low back disability.  It pertains to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and  raises a reasonable possibility of substantiating the claim. Accordingly, the claim may be reopened.

      De Novo Review

At the outset the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review (without remanding the matter to the RO for reconsideration upon reopening) because the RO's June 2009 adjudication in this matter included de novo review.  Furthermore, the RO conducted the development necessary for de novo review by securing a medical advisory opinion in connection with the reopened claim; as was noted above VA's duty to assist is met.  

On October 1984 Reserve entrance and May 1986 service entrance examinations the Veteran's spine was normal on clinical evaluation.  In an associated Report of Medical History he denied recurrent back pain.  

A March 1989 STR notes that the Veteran complained of a one day history of back pain after shoveling dirt.  The assessment was muscle pull of the lower back; medication was prescribed.  He returned in May complaining of back spasm and tenderness.  The assessment was lumbar strain; medication and massage were prescribed.   

A January 1990 STR notes that the Veteran complained of low back pain after lifting and moving objects the day prior.  The assessment was normal examination; ice, massage, medication, and exercises were prescribed.  

On October 1990 service separation examination the Veteran's spine was normal on clinical evaluation.  He stated that he was in good health.  On an associated Report of Medical History he denied recurrent back pain.  

December 2002 statements from the Veteran's mother and sister relate that the Veteran had numerous problems in service that included back pain.  His mother reported that his back problems were related to an in-service "tank truck" accident during Operation Desert Storm.

On March 2003 VA examination the Veteran reported injuring his back in an MVA during Desert Storm and seeking treatment with a doctor and a physician's assistant who diagnosed a soft tissue injury and that no X-rays were done and he did not receive any subsequent treatment.  The diagnosis was chronic low back pain and negative X-rays.  The Veteran reported that although he worked at a hospital he had not had his back X-rayed.  
A September 2006 VA outpatient treatment record notes that the Veteran reported a past medical history of chronic low back pain from a tank accident while in the military.  

A December 2006 VA psychological assessment notes that the Veteran reported that he has experienced chronic low back pain since being rear ended by a track vehicle in Iraq and that back X-rays had been negative.   

A May 2008 VA outpatient treatment record notes that the Veteran had chronic low back pain since he was involved in an MVA in Iraq.  The assessment was chronic low back pain and an MRI was recommended.  An October 2008 VA MRI was interpreted as revealing central disc protrusion at L2-L3 and left paracentral disc protrusion with annular tear at L5-S1.  

In his October 2008 claim the Veteran stated that he was asleep in a vehicle when it was struck by an M-1 tank, that he was "checked out" by a company physician's assistant, and that the incident was not recorded in his medical records.  

On June 2009 VA examination the Veteran reported that in April or May 1991 he was involved in an MVA and noticed low back pain the next morning and experienced pain for the rest of his deployment but did not seek care on separation or until 2007 (he self-treated with Motrin in the interim).  The assessment was lumbar strain with intervertebral disc syndrome.  The examiner opined that the Veteran's low back complaints were less likely as not related to complaints of low back pain on active duty.  He noted that there were records of treatment for low back pain in the 1980's (in service) that appeared to have been muscular strains that resolved and that he could not find any low back complaints from the Veteran's Desert Storm deployment.  He added that the Veteran did not seek care for his back until 2007 (16 years after separation) and chronicity had not been established indicating an ongoing condition in the low back.    

At the outset the Board notes that the Veteran's chronic low back pain has been attributed to a known clinical diagnosis (central disc protrusion at L2-L3 and left paracentral disc protrusion with annular tear at L5-S1).  Consequently, service connection for such as a qualifying chronic disability resulting from an undiagnosed illness (under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317) is not warranted. 

Regarding the Veteran's allegation that he has had low back pain since an MVA in service, the Board finds his postservice reports of such to be not credible.  The Veteran has reported himself that the MVA in service was undocumented.  His more recent accounts of it are not credible because they (and the supporting statements from his family) are self-serving and because contemporaneous records that should support his accounts instead tend to contradict them.  For example, on service separation examination the Veteran denied a history of recurrent back pain.  This is highly probative evidence that directly contradicts his more recent accounts of constant back pain since an MVA only 5 to 6 months prior to that examination.  At that time he did not report any low back pain, history of trauma, and there were no clinical findings of such.  Additionally, the post-service medical records do not document complaints, evaluation, or treatment for low back complaints (other than for compensation purposes) until 2007.   Significantly, there was no treatment for or accounts of constant back pain since service until the time the Veteran filed his claim, again weighing against the credibility of such accounts.  Ultimately, the body of the evidence establishes that the Veteran's statements as to continuous symptoms of low back pain since service lack credibility, are self-serving, and are compensation driven.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity of symptoms has not been established, either through the objective medical evidence or the Veteran's subjective statements.  

The Veteran has not identified any treatment for a low back disability prior to 2007 when he first sought VA treatment.  [He noted that although he worked at a hospital he did not receive evaluation/treatment for his back].  The first notation of chronic low back pain is in 2003 on VA examination (conducted in connection with the VA compensation process).   

The Veteran's low back complaints in service were treated conservatively, and apparently resolved, without any subsequent treatment or notation of chronic disability or pathology.  On service separation examination the Veteran's spine was normal on clinical evaluation, there were no complaints of low back pain (he denied a history of recurrent back pain) and a chronic low back disability was not diagnosed.  Accordingly, service connection for a low back disability on the basis that such became manifest in service and persisted is not warranted.

What is presented then, is the question of whether in the absence of continuity of disability or complaints since service, the Veteran's low back disability may somehow be related to his remote service (to include as due to an alleged MVA therein).  That is a question that is inherently medical in nature.  The Veteran has not presented any medical opinion or treatise evidence supporting that his low back disability is (or may be) related to his service.

The only competent evidence of record in the matter of a nexus between the Veteran's service and his current low back disability, the opinion of the November 2009 VA examiner, is to the effect that the current low back disability is less likely as not related to the complaints of low back pain on active duty.  The examiner considered the Veteran's reported history of being involved in an MVA in service with low back symptoms since and cited factors other than a mere lack of contemporaneous treatment for MVA related back pain in his explanation of rationale.  He noted that the only treatment he found for the back in service was for muscular strains that resolved and that chronicity had not been established as the Veteran did not seek care for his back until 2007 (16 years after separation).  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence and the lack thereof), it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds it to be persuasive.   

The Veteran's own assertions, and those of other laypersons (his mother and sister) of a nexus between his low back disability and a MVA in service are not competent evidence in this matter, as without credible evidence of continuity that becomes a clearly medical question, one beyond lay observation, and requires medical expertise.  The Veteran and his family are not shown to have any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted; however, service connection for a low back disability is denied on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


